
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2(c)


CompuCredit Corporation

2004 RESTRICTED STOCK PLAN


ARTICLE I

Purpose of the Plan and Definitions

        1.1   Purpose. The purpose of this Restricted Stock Plan is to maximize
the long-term success of CompuCredit Corporation (the "Company"), and its
affiliates, to ensure a balanced emphasis on both current and long-term
performance and to enhance participants' identification with growth in
shareholder value by providing financial incentives to selected members of its
and its affiliates' boards of directors, employees, consultants and advisers who
are in positions to make significant contributions toward that success. It is
intended that the Company will, through the grant of Restricted Stock, attract
and retain (and allow its affiliates to attract and retain) highly qualified and
competent employees and directors and motivate such employees and directors to
exert their best efforts on behalf of the Company and its affiliates.

        1.2   Definitions. Unless the context clearly indicates otherwise, for
purposes of this Plan:

        (a)   "Board of Directors" means the Board of Directors of the Company.

        (b)   "Code" means the Internal Revenue Code of 1986, as amended.

        (c)   "Committee" means the Compensation Committee of the Board of
Directors, which shall be composed solely of two or more "outside directors"
within the meaning of Code Section 162(m)(4)(C)(i).

        (d)   "Common Stock" means the Common Stock of the Company, no par value
per share, or such other class of shares or other securities to which the
provisions of the Plan may be applicable by reason of the operation of
Section 3.1 hereof.

        (e)   "Company" means the Company and any affiliates of the Company,
including affiliates of the Company which become such after adoption of this
Plan.

        (f)    "Fair Market Value" of a share of Common Stock on a specified
date means:

          (i)  if the Common Stock is then traded on a national securities
exchange or quoted on the NASDAQ National Market System, the closing price on
such date of a share of the Common Stock as traded on the largest securities
exchange on which it is then traded or on the NASDAQ National Market System, as
the case may be; or

         (ii)  if the Common Stock is not then traded on a national securities
exchange or quoted on the NASDAQ National Market System, the value determined in
good faith by the Committee.

        (g)   "Grantee" means the person to whom shares of Restricted Stock are
granted by the Committee pursuant to the Plan.

        (h)   "Plan" means the CompuCredit Corporation 2004 Restricted Stock
Plan, as set forth herein and as amended from time to time.

        (i)    "Restricted Stock" means Common Stock granted by the Committee
pursuant to Article II and subject to the restrictions set forth in the Plan.

        (j)    "Restricted Stock Agreement" means the agreement between the
Company and a Grantee under which the Grantee is granted Restricted Stock
pursuant to the Plan. Restricted

--------------------------------------------------------------------------------




Stock Agreements need not be identical to other Restricted Stock Agreements,
either in form or substance, and need only conform to the terms and conditions
of the Plan.

        1.3   Limitations on Shares Subject to Plan.

        (a)   The maximum number of shares of Restricted Stock that may be
granted pursuant to the Plan shall not exceed a total of 1,200,000 shares in the
aggregate, subject to possible adjustment in accordance with Section 3.1.

        (b)   The maximum number of shares of Restricted Stock that may be
granted pursuant to the Plan to any one individual shall be 500,000 shares
during any calendar year.

        (c)   Any shares of Restricted Stock to be delivered by the Company upon
a grant pursuant to the Plan shall, at the discretion of the Board of Directors,
be issued from the Company's authorized but unissued shares of Common Stock or
transferred from any available Common Stock held in treasury.

        1.4   Administration of the Plan.

        (a)   The Plan shall be administered by the Committee, which shall have
the authority:

          (i)  To determine the directors, employees, consultants and advisers
of the Company to whom, and the times at which, Restricted Stock shall be
granted to any Grantee, and the number of shares of Restricted Stock to be
granted, taking into consideration the nature of the services rendered by the
particular Grantee, the Grantee's potential contribution to the long-term
success of the Company and such other factors as the Committee in its discretion
may deem relevant;

         (ii)  To interpret and construe the provisions of the Plan and to
establish rules and regulations relating to it;

        (iii)  To prescribe the terms and conditions of the Restricted Stock
Agreements for the grant of Restricted Stock (which need not be identical for
all Grantees) in accordance and consistent with the requirements of the Plan;

        (iv)  To make all other determinations necessary or advisable to
administer the Plan in a proper and effective manner; and

         (v)  To delegate its authority hereunder to a subcommittee or to
management to the extent not inconsistent with the terms hereof or applicable
law.

        (b)   All decisions and determinations of the Committee in the
administration of the Plan and on other matters concerning the Plan or
Restricted Stock shall be final, conclusive and binding on all persons,
including (but not by way of limitation) the Company, the shareholders and
directors of the Company, and any persons having any interest in Restricted
Stock. The Committee shall be entitled to rely in reaching its decisions on the
advice of counsel (who may be counsel to the Company).

        (c)   Except to the extent prohibited by applicable law or the
applicable rules of the NASDAQ National Market System, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time.

        1.5   Eligibility for Awards. The Committee shall in accordance with
Article II designate from time to time the directors, employees, consultants and
advisers of the Company who are to be granted Restricted Stock.

        1.6   Effective Date and Duration of Plan. Subject to the approval of
the shareholders of the Company at the Company's 2004 annual meeting of its
shareholders, the Plan shall become effective on the date of its adoption by the
Board of Directors; provided, however, that to the extent that Restricted

--------------------------------------------------------------------------------


Stock is granted under the Plan prior to its approval by the shareholders of the
Company, the grants of Restricted Stock shall be contingent on approval by the
shareholders at such annual meeting. Unless previously terminated by the Board
of Directors, the Plan (but not any grants then outstanding or the terms
thereof) shall terminate on the tenth anniversary of its adoption by the Board
of Directors.

ARTICLE II

Restricted Stock Grants

        2.1   Grant of Restricted Stock. The Committee may from time to time,
subject to the provisions of the Plan, grant Restricted Stock to directors,
employees, consultants and advisers of the Company under appropriate Restricted
Stock Agreements up to the aggregate number of shares of Common Stock set forth
in Section 1.3(a). Restricted Stock may be granted pursuant to this Plan with no
purchase price or may be sold to a Grantee with a purchase price of less than
Fair Market Value. The purchase price, if any, shall be determined by the
Committee.

        2.2   Rights with Respect to Shares. A Grantee to whom a grant is made
pursuant to this Plan shall have all the rights of ownership with respect to
such Restricted Stock, including the right to vote the same and receive any
dividends paid thereon, subject, however, to the terms, conditions, and
restrictions contained in this Plan and in the applicable Restricted Stock
Agreement.

        2.3   Restricted Stock Requirements.

        (a)   A grant of Restricted Stock shall be evidenced by a Restricted
Stock Agreement specifying the number of shares of Restricted Stock to be
granted and containing such other terms and conditions consistent with the Plan
as the Committee may determine to be applicable to that grant of Restricted
Stock.

        (b)   No Restricted Stock shall be granted under the Plan on or after
the tenth anniversary of the date upon which the Plan was adopted by the Board
of Directors.

        (c)   The Committee may provide in the Restricted Stock Agreement for
vesting periods which require the passage of time and/or the occurrence of
events in order for the Restricted Stock to vest and become no longer subject to
forfeiture. The Committee may provide for acceleration of vesting upon events
which may include, but are not limited to, death or disability of a Grantee or
change in control of the Company or related entities.

        (d)   Prior to vesting, Restricted Stock shall not be transferable other
than by will or the laws of descent and distribution, except that shares of
Restricted Stock may be transferred if the transfer is approved in advance in
writing by the Committee or Board of Directors in their sole discretion and if
such transfer is, for no consideration, to or for the benefit of the Grantee's
Immediate Family (including, without limitation, to a trust for the benefit of
the Grantee's Immediate Family or to a partnership or limited liability company
for one or more members of the Grantee's Immediate Family). For this purpose,
"Immediate Family" shall mean the Grantee, and the Grantee's spouse, parents,
children, stepchildren, adoptive relationships, sisters, brothers and
grandchildren. Unless transferred with approval as provided in the preceding
sentences, Restricted Stock shall not be transferable prior to vesting.

        (e)   Upon a grant of Restricted Stock, the Company shall deliver to the
Grantee a certificate evidencing such shares of stock and such certificate shall
be imprinted with an appropriate legend referring to or setting forth the
applicable restrictions to which the shares of stock represented by such
certificate are subject. Upon the vesting of such shares, the Company shall, at
the Grantee's request and upon surrender of the original certificate, provide
the Grantee with a new certificate with such legend removed.

        (f)    The Committee may provide in the Restricted Stock Agreement for
forfeiture of the Restricted Stock granted to a Grantee pursuant to the Plan
upon termination of the Grantee's membership on the Board of Directors,
termination of the Grantee's employment with the

--------------------------------------------------------------------------------




Company, or nonperformance of performance goals established by the Committee.
The Committee may provide for rights of the Company to reacquire such Restricted
Stock at the purchase price, if any, originally paid upon the occurrence of any
of the events specified in the preceding sentence. In the event that the
Committee has provided for forfeiture or reacquisition rights, notwithstanding
the provisions of Section 2.3(e), the Committee may require the Grantee to
deposit with the Company the certificate together with an executed blank stock
power.

        (g)   The Committee may require the Grantee in the Restricted Stock
Agreement to represent that he or she intends to acquire Restricted Stock for
investment purposes only and not for resale or distribution.

ARTICLE III

General Provisions

        3.1   Adjustment Provisions.

        (a)   In the event of:

          (i)  payment of a stock dividend in respect of Restricted Stock or
Common Stock; or

         (ii)  any recapitalization, reclassification, split-up or consolidation
of or other change in the Restricted Stock or Common Stock; or

        (iii)  any exchange of the outstanding shares of Restricted Stock or
Common Stock in connection with a merger, consolidation or other reorganization
of or involving the Company or a sale by the Company of all or a portion of its
assets, for a different number or class of shares of stock or other securities
of the Company or for shares of the stock or other securities of any other
corporation;

then the Committee shall, in such manner as it may determine in its sole
discretion, appropriately adjust the number and class of shares of Restricted
Stock issued or issuable pursuant to the Plan. Any such adjustments made by the
Committee shall be final, conclusive and binding upon all persons, including
(but not by way of limitation) the Company, the shareholders and directors of
the Company, and any persons having any interest in any Restricted Stock which
may be granted under the Plan.

        (b)   Any shares of Restricted Stock received by a Grantee as a result
of an adjustment made pursuant to Section 3.1(a) shall have the same status, be
subject to the same restrictions and bear the same legend, if any, as the shares
of Restricted Stock received pursuant to the original grant.

        (c)   Except as provided above in subparagraph (a) of this Section 3.1,
issuance by the Company of shares of stock of any class or securities
convertible into shares of stock of any class shall not affect the Restricted
Stock.

        3.2   Additional Conditions. Any shares of Restricted Stock issued or
transferred under any provision of the Plan may be issued or transferred subject
to such conditions, in addition to those specifically provided in the Plan, as
the Committee or the Company may impose.

        3.3   No Rights to Employment; No Rights to Remain a Director. A grant
of Restricted Stock shall not confer upon any Grantee any rights to employment,
any rights to remain a director, or any other relationship with the Company
(except as set forth herein), including without limitation any right to continue
in the employ of the Company, nor affect (i) the right of the Company to
terminate the employment or other relationship of the Grantee with the Company
at any time with or without cause or (ii) the right of the Board of Directors or
the Company's stockholders to remove a Grantee from the Board of Directors.

        3.4   Legal Restrictions. If in the opinion of legal counsel for the
Company the issuance or sale of any shares of Restricted Stock would not be
lawful for any reason, including (but not by way of limitation) the inability or
failure of the Company to obtain from any governmental authority or regulatory
body the authority deemed necessary by such counsel for such issuance or sale,
the Company

--------------------------------------------------------------------------------


shall not be obligated to issue or sell any Restricted Stock to a Grantee or any
other authorized person unless the Company receives evidence satisfactory to its
legal counsel that the issuance and sale of the shares would not constitute a
violation of any applicable securities laws. The Company shall in no event be
obligated to take any action which may be required in order to permit, or to
remedy or remove any prohibition or limitation on, the issuance or sale of such
shares to any Grantee or other authorized person.

        3.5   Rights Unaffected. The existence of Restricted Stock shall not
affect: the right or power of the Company and its shareholders to make
adjustments, recapitalizations, reorganizations or other changes in the
Company's capital structure or its business; any issuance of bonds, debentures,
preferred or prior preference stocks affecting the Common Stock or the rights
thereof; the dissolution or liquidation of the Company, or sale or transfer of
any part of its assets or business; or any other corporate act, whether of a
similar character or otherwise.

        3.6   Withholding Taxes. As a condition to the grant of Restricted
Stock, the Company may in its sole discretion withhold or require the Grantee to
pay or reimburse the Company for any taxes which the Company determines are
required to be withheld in connection with the grant of Restricted Stock.

        3.7   Choice of Law. The validity, interpretation and administration of
the Plan and of any rules, regulations, determinations or decisions made
thereunder, and the rights of any and all persons having or claiming to have any
interest therein or thereunder, shall be determined exclusively in accordance
with the laws of the State of Georgia. Without limiting the generality of the
foregoing, the period within which any action in connection with the Plan must
be commenced shall be governed by the laws of the State of Georgia, without
regard to the place where the act or omission complained of took place, the
residence of any party to such action or the place where the action may be
brought or maintained.

        3.8   Amendment, Suspension and Termination of Plan. The Plan may from
time to time be terminated, suspended or amended by the Board of Directors in
such respects as it may deem advisable.

        3.9   Headings. The headings in this Plan are for convenience only and
are not to be used in interpreting the meaning or effect of any provisions
hereof.

--------------------------------------------------------------------------------




QuickLinks


CompuCredit Corporation 2004 RESTRICTED STOCK PLAN
